Citation Nr: 1434158	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).  

2.  Entitlement to service connection for a chronic heart disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in June 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Los Angeles, California.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2013); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is seeking service connection for HTN and for a chronic heart disorder.  In support of his claims, he points to the numerous instances during service when he was treated for chest pains.  He further asserts that while the records are unavailable, he was hospitalized within 6 months after discharge for a heart attack.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In this case, review of the service treatment records (STRs) reflects that chest X-ray in November 1971 was normal.  In July 1972, the Veteran was seen for various complaints, to include episodic cough, wheezing, and chest pain.  Chest X-ray was again negative.  Possible asthmatic bronchitis was noted.  In August 1973, he was seen for ongoing chest pain and diagnosed as having anxiety.  He was also shown during service to have claustrophobia in 1974 and 1975.  In November 1976, chest wall pain was noted.  He also complained of chest pain at time of discharge evaluation in January 1977.  

Post service private and VA records are of record.  The earliest of these records is dated in the late 1990s.  It is noted that HTN was noted upon VA records as early as 2000.  Records dated through 2012 reflect that the Veteran has been seen for chest pains over the years, and that a stent was inserted in September 2004.  Coronary artery disease (CAD) has been diagnosed.  The records also reflect a history of a myocardial infarction in 2008.  He continues to receive treatment for HTN and CAD.  

Also of record is a VA physician's report dated in December 2008.  Based on his review of the Veteran's STRs and a history as related by the Veteran, he provided a summary of the Veteran's medical conditions, to include that he had a heart attack within six months after service.  It was noted that records of this hospitalization were unavailable as they were destroyed after 7 years.  The VA doctor noted that the Veteran had been under his care for his heart disease, and that he had been referred in 2004 due to unstable angina.  He underwent stenting at that time.  The doctor noted that the Veteran had had recurrent heart failure, dating back to 2003.  He also noted that with regards to the Veteran's CAD, he had had stent closure in January 2008 with occlusion of the right artery.  His opinion was that the Veteran's CAD was present during service.  

A VA examination was conducted in August 2010.  At that time, the diagnoses were CAD with cardiomyopathy, status post myocardial infarction, status post angioplasty, and stent placement.  After reviewing the claims file, the examiner opined that it was less likely that the Veteran's current heart condition was related to his inservice viral syndrome and complaints of chest pain.  For rationale, it was noted that the Veteran's STRs included numerous normal chest X-rays.  Also, his STRs did not show heart problems during service and no heart condition was shown until 2006.  Since that time, there had been deterioration as indicated in an October 2008 echocardiogram which showed and ejection fraction of 40 with cardiomyopathy.  

Lay statements submitted by the Veteran's brother and sister attest to the fact that he was hospitalized in 1977.  They both recall that he was admitted with chest pains.  It was his brother's recollection that the Veteran's heart was found to be irregular.  His sister recalled that his chest pains were caused by stress.  

As noted above, while the Veteran was afforded a VA examination in August 2010 for assessment regarding etiology of his HTN and CAD, it appears that the VA examiner did not review all records.  It was noted that the first indication of chronic heart disease was in 2006, but the evidence clearly reports HTN in 2000 and a stent was inserted in 2004.  Thus, the probative weight of this evidence is called into question.  

Similarly, the opinion of the December 2008 examiner carries little weight.  Clearly, he based his opinion on the Veteran's recitation that he had a heart attack shortly after service separation, but this fact is not corroborated in the record.  Other than the Veteran's own self-serving assertions, the statements by his brother and sister do not reflect that he had a heart attack, only that he was noted to have an irregular heartbeat and/or that his chest pains were caused by stress.  

It is also noted that neither examiner addressed the question as to whether there is a psychiatric component to the Veteran's heart complaints.  At the 2012 hearing, he pointed out that his STRs showed that he suffered from claustrophobia and he suggested that his HTN and CAD were related to his anxiety and psychiatric symptoms which were demonstrated during service.  He and his representative requested that additional examination be conducted.  He was dissatisfied with the August 2010 examination in that it was cursory and, he argued, not conducted by a heart specialist.  It was also asserted at the hearing that there might be outstanding medical records regarding an additional heart attack that he had in 1980 at the Antelope Valley Hospital.  He also claimed that he had been receiving Social Security Administration (SSA) benefits for 5-8 years, and that this was due to his psychiatric and heart disabilities.  

In light of above, the Board concludes that the Veteran should be provided a VA examination to determine the nature and etiology of his heart disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Accordingly, the Board finds that additional VA examination is warranted to determine whether any heart disability, to include HTN and CAD, is of service origin.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED for the following actions:

1.  The Appeals Management Center (AMC)/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA.  After the Veteran has signed the appropriate releases, any records not already associated with the record should be obtained and associated with the claims folder.  This includes reports of being treated by VA in 1980 and also at a private facility (Antelope Valley Hospital).  

Regardless of whether or not the Veteran responds the AMC/RO must obtain any outstanding VA treatment records.  

If the AMC/RO cannot obtain records identified by the Veteran a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

3.  The Veteran should thereafter be scheduled for an appropriate VA examination in order to determine the nature and etiology of any HTN and heart disease.  The examiner should review the contents of the claims file, and obtain relevant history from the Veteran.  All indicated tests and studies should be undertaken.  Upon examination and review of the entire claims folder, the examiner should provide a clear opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current HTN and heart disorder are of service origin, noting that the Veteran was treated on numerous occasions during service for chest pain, although no chronic heart disorder was recorded.  The examiner is also requested to discuss whether there is a psychiatric component to the Veteran's chest pains during service, and if so, whether current HTN and CAD are related to any inservice psychiatric problems, to include anxiety and claustrophobia.  A discussion of the complete rationale for any opinion expressed should be included in the examination report.  

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination--for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.  The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.  
 
4.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his attorney should be given the opportunity to respond before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

